Case: 15-40920      Document: 00513557210         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40920
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO HERNANDEZ-LARA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-156-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco Hernandez-Lara
raises an argument that is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Nor is knowledge of
drug type and quantity an element of an offense under either 21 U.S.C. § 952(a)
or 21 U.S.C. § 960(a). See United States v. Valencia-Gonzales, 172 F.3d 344,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40920    Document: 00513557210   Page: 2   Date Filed: 06/21/2016


                               No. 15-40920

345-46 (5th Cir. 1999); United States v. Restrepo-Granda, 575 F.2d 524, 527
(5th Cir. 1978).     Accordingly, the motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2